DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,921,233. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to introduce a reagent into a flow channel for the purpose of moving a solution within the flow cell.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eltoukhy et al. (8,906,320).
Claim 1
 	Eltoukhy et al. (8,906,320) discloses introducing a reagent solution into a flow channel of a sensor (Col. 4, lines 37-57) that comprises: a support frame (Fig. 7, Ref. 406) comprising at least one cavity (Fig. 7, Ref. 418) and at least one electrically conductive via (Fig. 7, Ref. 450); at least one light detection device (Fig. 7, Ref. 436) disposed within the at least one cavity (Fig. 7, Ref. 418) that comprises a plurality of light sensors (Col. 21-22, lines 66-10), device circuity electrically (Col. 22, lines 27-45) coupled to the plurality of light sensors (Fig. 7, Ref. 436) and the least one electrically conductive via (Fig. 7, Ref. 450), and a detector surface that comprises reaction sites (Fig. 7, Ref. 414); a support material (Fig. 7, Ref. 434) disposed within the at least one cavity (Fig. 7, Ref. 412) coupling the support frame (Fig. 7, Ref. 406) and the at least one light detection device together (Fig. 7, Ref. 432); and a lid (Fig. 7, Ref. 410) extending over the at least one light detection device (Fig. 7, Ref. 432) forming the flow channel between the lid and the detector surface (Col. 19-20, lines 57-3); and illuminating the detector (Fig. 7, Ref. 436) surface with excitation light (Fig. 7, Ref. 401) that passes through the lid (Fig. 7, Ref. 410).  

    PNG
    media_image1.png
    490
    587
    media_image1.png
    Greyscale


Claim 2
 	Eltoukhy et al. (8,906,320) discloses introducing the reagent solution into the flow channel (Fig. 7, Ref. 418) comprises passing the reagent solution through at least one inlet port (Fig. 7, Ref. 420, 422) that extends through at least one first portion of the lid (Fig. 7, Ref. 410) that is in communication with the flow channel (Fig. 7, Ref. 418).  
Claim 3
 	Eltoukhy et al. (8,906,320) discloses introducing the reagent solution into the flow channel (Fig. 7, Ref. 418) comprises forming a flow of the reagent solution through channel (Fig. 7, Ref. 418) that extends between the at least one input port and at least outlet port (Fig. 7, Ref. 420, 422) of the lid (Fig. 7, Ref. 410) that extends through at least one second portion of the lid that is in communication with the flow channel (Fig. 7, Ref. 418).  
Claim 4
 	Eltoukhy et al. (8,906,320) discloses introducing the reagent solution into the flow channel effectuates chemical reactions between the reagent solution and material immobilized at the reaction sites (Fig. 7, Ref. 414; Col. 4, lines 37-57).  
Claim 5
 	Eltoukhy et al. (8,906,320) discloses at least one of the chemical reactions and reaction products formed thereby produces light signals in response to incident light of the excitation light (Col. 19-20, lines 57-3).  
Claim 6
 	Eltoukhy et al. (8,906,320) discloses the reaction solution comprises fluorophores, and wherein at least one of the chemical reactions and the reaction products incorporate the fluorophores with the material immobilized at the reaction sites (Col. 15, lines 27-51).  
Claim 7
 	Eltoukhy et al. (8,906,320) discloses the material immobilized at the reaction sites comprises at least one analyte, and wherein the reaction solution comprises fluorescently labeled biomolecules that bind with the at least one analyte (Col. 5, lines 46-61).  
Claim 8
 	Eltoukhy et al. (8,906,320) discloses a wash solution (Col. 27, lines 53-60) into the flow channel (Fig. 7, Ref. 418) after the introducing the reagent solution into the flow channel (Fig. 7, Ref. 418) and prior to the illuminating the detector surface (Fig. 7, Ref. 432) with the excitation light to at least one of remove material of the reagent solution that did not effectuate the chemical reactions, remove reaction products of the chemical reactions, and dilute the reagent solution that is present in the flow channel (Fig. 7, Ref. 418)(Col. 12, lines 48-60).  
Claim 9
 	Eltoukhy et al. (8,906,320) discloses forming the reaction sites (Fig. 7, Ref. 414) on the detector surface (Fig. 7, Ref. 432) prior to the introducing the reagent solution into the flow channel (Fig. 7, Ref. 418)(Col. 24, lines 48-51).  
Claim 10
 	Eltoukhy et al. (8,906,320) discloses forming the reaction sites (Fig. 7, Ref. 414) comprises immobilizing material to nanowells of the detector surface (Fig. 7, Ref. 432).  
Claim 11
 	Eltoukhy et al. (8,906,320) discloses functionalizing the detector surface prior to the forming of the reaction sites to facilitate the immobilizing of the material to the nanowells of the detector surface (Col. 25-26, lines 50-16).  

Claim 12
 	Eltoukhy et al. (8,906,320) discloses the introducing the reagent solution into the flow channel (Fig. 7, Ref. 418) effectuates chemical reactions between the between the reagent solution and material immobilized at the reaction sites (Fig. 7, Ref. 414) on the detector surface (Fig. 7, Ref. 432), wherein at least one of the chemical reactions and reaction products formed thereby produce light signals in response to incident light of the excitation light (Fig. 7, Ref. 401), and wherein the plurality of light sensors are configured to sense the light signals (Fig. 7, Ref. 436).  
Claim 13
 	Eltoukhy et al. (8,906,320) discloses the plurality of light sensors (Fig. 7, Ref. 436) transmit data signals based on detected photons of the light signals, and wherein the device circuity conducts the data signals therethrough and to the least one electrically conductive via (Col. 22, lines 27-45).   
Claim 14
 	Eltoukhy et al. (8,906,320) discloses the device circuity and the least one electrically conductive via (Fig. 7, Ref. 450) are electrically coupled via a front side contact (Fig. 7, Ref. 454) that extends over at least a portion of a top side (Fig. 7, Ref. 452) of the at least one light detection device (Fig. 7, Ref. 432), at least a portion of a top side of the support frame (Fig. 7, Ref. 408) and at least a portion of a top side of the support material (Fig. 7, Ref. 434).  
Claim 17
 	Eltoukhy et al. (8,906,320) discloses the support material (Fig. 7, Ref. 434) is disposed within the at least one cavity (Fig. 7, Ref. 418) between the support frame (Fig. 7, Ref. 408) and a periphery of the at least one light detection device (Fig. 7, Ref. 436).  
Claim 18
 	Eltoukhy et al. (8,906,320) discloses the at least one light detection device comprises a plurality of light detection devices (Fig. 7, Ref. 436), and wherein the plurality of light detection devices is disposed within the at least one cavity (Fig. 7, Ref. 418).  
Claim 19
 	Eltoukhy et al. (8,906,320) discloses the at least one light detection device comprises a plurality of light detection devices (Fig. 7, Ref. 436), wherein the at least one cavity comprises a plurality of cavities (Fig. 36, Ref. 844), and wherein each of the plurality of cavities comprises at least one of the plurality of light detection devices (Fig. 36, Ref. 836).  
Claim 20
 	Eltoukhy et al. (8,906,320) discloses the flow channel (Fig. 7, Ref. 418) extends over the entirety of an active area (Fig. 7, Ref. 414) of the at least one light detection device (Fig. 7, Ref. 436).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (8,906,320).
Claims 15-16

	Eltoukhy et al. (8,906,320) discloses the claimed invention except for the lid is indirectly coupled to the support frame via an insulative material disposed therebetween or at least one light detection device further comprises a plurality of light guides that are associated with a corresponding light sensor of the plurality of light sensors. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Eltoukhy et al. (8,906,320) with the insulting material and light guides since it was well known in the art that using the above listed element helps to create a buffer between elements therefore reducing the potential of background noise getting in the system and therefore improving overall measurement quality. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 14, 2022